Black, J.
The transcript of the record on appeal in this cause purports in the placiia, and throughout the proceedings, to be the record of a cause (a proceeding in bastardy) in the Lake Superior Court, during a regular term thereof held at a time designated by statute for a regular term of that court, at the city hall in the city of Hammond, Lake county, before a presiding judge whom we know to have been, at the time, the judge of that court.
The transcript is certified by the clerk of the Lake Circuit Court, as such, and the seal of the last-named court, and not the seal of the Lake Superior Court, is affixed. The statute (§1426dl Bums 1901, Acts 1895, p. 210, §4) expressly provides for a seal for the latter court, with its own distinctive device on the face thereof, and provides (§1426ql Bums 1901, Acts 1895, p. 210, §17) for order-books and other necessary books for the court, and directs that all the books, papers and proceedings of the court shall be kept distinct and separate from those of other courts.
We can not regard the transcript as properly authenticated.
Appeal dismissed.